Citation Nr: 1613555	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-36 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to service connection for hypertensive kidney disease, to include as due to bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertensive kidney disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service or within one year thereafter, and the competent and probative evidence of record does not relate the Veteran's bilateral hearing loss to his military service.

2.  The Veteran served in the Republic of Vietnam from January 1968 to June 1969 and is presumed to have been exposed to Agent Orange.

3.  The February 2016 private medical opinion constitutes competent and probative evidence that the Veteran's in-service exposure to Agent Orange caused his bladder cancer.

4.  The June 2014 VA examination report and medical opinion constitutes competent and probative evidence that the Veteran's acquired psychiatric disorders, diagnosed as other specified trauma and stressor related disorder and unspecified depressive disorder, are due to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for acquired psychiatric disorders, diagnosed as other specified trauma and stressor related disorder and unspecified depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  As the Board is taking action favorable to the Veteran in granting service connection for an acquired psychiatric disorder and bladder cancer, no discussion of its duties to assist and notify with regard to those issues is required.

The RO's October 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a November 2012 VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner also provided an adequate opinion as to the etiology of the Veteran's hearing loss.

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which the Veteran and his representative presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  (2013).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis in this decision focuses on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  Allday v. Brown, 7 Vet. App. 517, 527 (1995) (finding that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Other organic diseases of the nervous system are listed under 38 C.F.R. § 3.309(a) includes sensorineural hearing loss.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Hearing Loss

The Veteran alleges he has bilateral hearing loss due to exposure to acoustic trauma during active duty service.  Specifically, he alleges he was exposed to acoustic trauma while in combat in Vietnam and while performing his duties aboard various ships in the Navy.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The record contains a diagnosis of bilateral sensorineural hearing loss under VA regulations during the pendency of the appeal, and as such, the Board finds the Veteran has established that he has a current disability for purposes of service connection.

With respect to an in-service injury, event, or illness, the Veteran's service personnel records reflect he served in combat in Vietnam from January 1968 to June 1969, and therefore, the Board finds that exposure to acoustic trauma is conceded as it is consistent with the circumstances of his service.  38 C.F.R. § 1154 (West 2014).

In that regard, conceding in-service noise exposure does not end the Board's inquiry.  The medical evidence must still demonstrate a nexus between the Veteran's current hearing loss disability and an in-service event or injury or, alternatively, that his current hearing loss disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In his July 2013 notice of disagreement, the Veteran claimed his service treatment records demonstrate he had a hearing loss disability beginning in 1973.  In his October 2014 VA Form 9, the Veteran stated that "[a]s the years go by, [his hearing loss] continue[s] to get worse," however, he never gave any indication as to when he first noticed symptoms of hearing loss.  At his February 2016 hearing before the Board, the Veteran's representative alleged that the Veteran entered service in 1954 with no hearing loss, exhibited slight hearing loss in 1966 and retired in 1974 with "extreme hearing loss," and that "VA has diagnosed and can show progression of hearing loss over 20 years of service."

Service treatment records reflect that, in his June 1954 report of medical history for entrance purposes, the Veteran denied any history of hearing loss or ear trouble.  A September 1954 entrance examination and September 1960 reenlistment examination revealed normal findings of the ears and drums upon clinical evaluation and whisper voice tests were 15/15 bilaterally.

A July 1966 reenlistment examination also revealed normal ears and drums and an audiometric evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
10
LEFT
0
0
5
10
5

A September 1970 reenlistment examination report documented normal findings of the ears and drums and whisper voice tests were 15/15 bilaterally.  In a March 1973 report of medical history, the Veteran denied hearing loss and ear trouble.  The Veteran's service treatment records contain a March 1973 notation indicating that the Veteran was eligible to continue serving on active duty and that he had "slight hearing loss."  There is no audiogram associated with the March 1973 notation.

A March 1974 reenlistment examination documented normal ears and drums and voice whisper tests were 15/15 bilaterally.  An audiometric evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
25
LEFT
10
10
10
10
10

Although not considered for purposes of whether a veteran has a hearing loss disability under VA regulations, the Board notes that the May 1974 audiometric evaluation also revealed the Veteran's puretone thresholds were 40 decibels in his right ear and 15 decibels in his left ear at 6000 Hertz (Hz).  Based on this audiometric evaluation, the examiner documented "slight high frequency hearing loss" in the right ear.

In a September 1974 report of medical history for separation purposes, the Veteran denied hearing loss and ear trouble.  A September 1974 separation examination revealed normal ears and drums and the examiner documented "no abnormal physical findings."  An audiometric evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
10
20
15
10
5

In contrast to the March 1974 audiometric evaluation, the September 1974 evaluation revealed puretone thresholds of 15 decibels in the Veteran's bilateral ears at 6000 Hz.

The Veteran's remaining service treatment records do not contain any complaints of or treatment for hearing difficulty or ear trouble.  At no point during his active duty service did the Veteran's audiometric evaluations reveal he had a hearing loss disability as defined by VA regulations and the Veteran's representative's allegation that the Veteran retired in 1974 with "extreme hearing loss" is completely unfounded.

At a November 2012 VA audio examination, the examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported that he spent 20 years in the Navy with approximately 12 years aboard a ship and that his military occupational specialty was a storekeeper.  He indicated that his military noise exposure included airplanes landing, firearms use for training purposes, and that while in Vietnam his camp was hit by mortars.  The Veteran stated he only used hearing protection devices on the shooting range and denied post-military noise exposure.  He also denied a history of ear infections, ear trauma, ear surgery, vertigo, head injury, or family history of hearing loss with early onset.  An audiometric evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
45
LEFT
25
35
40
45
45

Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  Considering the Veteran's lay statements, examination, and review of the claims file, the examiner opined that the Veteran's bilateral hearing loss was "not at least as likely as not," or less than 50 percent probability, caused by or a result of an event in military service.  The examiner noted that the Veteran had normal hearing in July 1966 and upon exit from the military in September 1974.  The November 2012 audiometry examination results, 37 years after the Veteran separated from active duty service, revealed sensorineural hearing loss at 2000-4000 Hz for the left ear and at 4000 Hz in the right ear.  The examiner further found that this audiometric evaluation would have been significant had the Veteran's hearing manifested to this level upon separation from active duty, but that given the presence of normal hearing upon exit from the military and, in the absence of any complaint of, diagnosis of, or treatment for hearing loss within a reasonable time post-active duty, it is "less likely than not" that the Veteran's bilateral hearing loss was caused by or a result of his military exposure.  The examiner also pointed out that there is nothing in scientific or medical literature that supports delayed onset hearing loss related to prior noise exposure.

The Board finds the November 2012 VA medical examination is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Board finds the VA examiner's medical opinion is adequate and probative as it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Considering all the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.

Throughout service, the Veteran consistently denied symptoms of hearing loss or ear trouble, and clinical evaluations of the ears and drums were always normal.  There is no evidence that the Veteran had a hearing loss disability as defined by VA regulations at any time during service or within one year of separating from service.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  Although a treatment record dated March 1973 documented slight hearing loss, and the March 1974 audiometric evaluation revealed "slight high frequency hearing loss," the September 1974 audiometric evaluation reveals the Veteran's hearing returned to normal upon separation and the Veteran denied any hearing loss symptoms at separation.

Moreover, the Veteran has not claimed that he experienced ongoing hearing loss since he separated from military service.  The Veteran's private medical records dating back to November 1980 do not contain any evidence that he had symptoms of, complained of, sought treatment for, or was diagnosed with hearing loss.  Following separation from service, the first indication in the record that the Veteran experienced symptoms of hearing loss was when he filed his claim for service connection in February 2012, over 37 years after separating from service, which weighs against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection).

The only evidence of record finding a relationship between the Veteran's current bilateral hearing loss and his in-service noise exposure are the Veteran's own statements.  The Veteran's statements are competent evidence regarding what he experiences first-hand, such as symptoms of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While in-service noise exposure is not disputed, the Veteran, as a lay person, is not competent to provide an opinion on the etiology of his hearing loss as it has not been shown that he possesses specialized medical education, training, or experience to be capable of making a determination regarding causation.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).  On the other hand, competent evidence concerning the etiology of the Veteran's hearing loss has been provided by a qualified medical professional who examined the Veteran, reviewed and considered the medical evidence of record in conjunction with the Veteran's statements, and provided a well-reasoned and adequate medical opinion.  38 C.F.R. § 3.159(a).

Although the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulations, the competent and probative evidence of record does not show that the Veteran's bilateral hearing loss is related to his military service, and therefore, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service Connection for Bladder Cancer

The Veteran claims he has bladder cancer due to his exposure to Agent Orange while service in the Republic of Vietnam during active duty service.  Bladder cancer was diagnosed in 2012 and the Veteran underwent a cystectomy (surgical removal of all or part of the bladder).  The medical evidence suggests that the Veteran's bladder cancer thereafter resolved and that as a result of his cystectomy he now requires the use of two nephrostomy bags.

Notably, the requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," and "a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If a claimant is diagnosed with a disability and the severity of that disability lessens so that it no longer impairs the claimant, a grant of service connection may be nonetheless appropriate if such disability is otherwise found to be linked to service.  The question of its severity is one of rating, not of service connection.  See Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (discussing the terms "compensation," "rating," and "service connection" as related yet having distinct meanings as specified by Congress).

With regard to an in-service event or injury, VA has determined that Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  Service personal records confirm the Veteran served in Vietnam from January 1968 to June 1969.

Turning to the nexus requirement, for the purposes of establishing service connection, VA regulations provide a list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran is presumed exposed to herbicide agents, and has a disease associated with exposure to herbicide agents as listed in VA regulations, that disease will be considered to have been incurred in service even though there is no evidence of such disease in service.  Id.  Bladder cancer is not on the list of diseases presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).

While service connection on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At a May 2012 VA examination, the examiner diagnosed bladder cancer yet failed to provide an opinion regarding its etiology.

The Veteran submitted a February 2016 private medical opinion from his urology surgeon, J. G., M.D.  Dr. J. G. indicated that the Veteran's bladder cancer was diagnosed in 2012 and found that it was "more likely than not" caused by exposure to Agent Orange while the Veteran was stationed in Vietnam for 18 months.  Dr. J. G. reasoned that people who smoke and/or are exposed to chemicals such as Agent Orange are at a much higher risk for developing cancers, such as bladder cancer, and that the Veteran does not have a family history of cancer, has never been a smoker or lived with one, and has never worked in an environment where he could have been exposed to chemicals other than his time in Vietnam.

The Board finds Dr. J. G.'s opinion is highly probative as it is well-reasoned and factually accurate.  See Nieves-Rodriguez, 22 Vet. App. at 302.  There is no conflicting evidence of record, and thus, the Board finds service connection for bladder cancer is warranted.

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims he has posttraumatic stress disorder (PTSD) due to his active duty combat service in the Republic of Vietnam.

As an initial matter, the Board notes that the Veteran originally filed his claim for service connection for PTSD.  Claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadened and recharacterized the Veteran's claim on appeal to encompass all diagnosed psychiatric disorders.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to the requirement that the record contain credible supporting evidence that a claimed in-stressor actually occurred, if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  The Veteran's personnel records confirm that he served in combat in Vietnam as evidenced by his receipt of the Navy Achievement Medal with Combat "V," which was awarded "in recognition of his meritorious service in support of combat operations in Southeast Asia."  The award acknowledged that the Veteran courageously "performed his duties under the imminent threat of enemy terrorist squads and mainline units and was subjected to numerous rocket and mortar attacks."

With regard to medical evidence of a diagnosis, 38 C.F.R. § 4.125(a) was recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder, to include PTSD, must conform to the DSM-5; previously, the regulation required a mental disorder diagnosis to conform to the DSM-IV.  The Veteran's claim was first certified for appeal to the Board in December 2014, and therefore, any diagnosis of PTSD or any other mental disorder must conform to DSM-5 criteria.

At a February 2012 VA PTSD examination, the examiner found the Veteran's symptoms did not meet the DSM-IV diagnostic criteria for PTSD or any other psychiatric disorder.  Conversely, the Veteran submitted a February 2016 PTSD Disability Benefits Questionnaire, which was filled out by a private physician, I. S., M.D., Ph.D., and which contained a diagnosis of PTSD under the DSM-IV criteria.  Despite this conflicting evidence, the Board finds both the February 2012 VA examination report and February 2016 private examination report are not probative evidence in support of the Veteran's claim as the Veteran's claim requires consideration of psychiatric disabilities under DSM-5 criteria.

At a June 2014 VA PTSD examination, the examiner found the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examiner diagnosed other specific trauma and stressor related disorder and unspecified depressive disorder.  At the examination, the Veteran reported that he had been married for over 50 years and described his relationship with his wife as "good."  He has three children, whom he reported seeing at least once a week, and indicated he enjoyed his family and felt close to them.  He stated he saw his friends often and that he attended exercise for seniors three times a week.  The Veteran reported that following his military service he worked for a school district in a supervisory role in supply for 19 years and that he never had any difficulties with his job.  He stated he would occasionally get mad at coworkers but that his behavior was not different than the way other people became angry at work.  He indicated he stopped working because he felt he needed to take care of his grandchildren.  The Veteran acknowledged an exaggerated startle response, chronic sleep impairment and disturbance, anxiety, and a depressed mood.  He denied avoidance behaviors and difficulty concentrating.  The examiner found the Veteran's diagnosis of other specified trauma and stressor related disorder was due to his time in Vietnam and was caused by his fear of hostile military activity.  The examiner also found the Veteran's depressive symptoms were related to his diagnosis of other specified trauma and stressor related disorder and indicated that it was not possible to differentiate which symptoms were attributable to each diagnosis, reasoning that symptoms of each disorder were overlapping, exceedingly mild, and had not caused any significant problems academically, occupationally, and socially.

The Board recognizes that contrary to the June 2014 VA medical opinion, the Veteran's VA treatment records contain a diagnosis of PTSD.  As a result, VA obtained a clarifying medical opinion to resolve this discrepancy.  In September 2014, a VA medical professional acknowledged that the Veteran met the DSM-5 stressor criteria, but did not meet the full diagnostic criteria for PTSD.  The examiner reasoned that according to the DSM-5 criteria, clinical symptoms of PTSD must cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning," and the record reflects the Veteran has had a stable marriage for over 50 years and a stable career for many years.

In his October 2014 VA Form 9, the Veteran reported being diagnosed with PTSD by VA and found it ironic that VA concluded he had been married for 50 years and had a stable job because he is unable to establish and maintain effective relationships.  He stated that for "all these years, [he] was in complete denial with this condition," and he continued to experience near continuous panic attacks, flashbacks, and difficulty adapting to stressful situations.  He also reported he was watchful of others and that it "took [him] a while to remember the names of [his] close relatives."

At his February 2016 hearing before the Board, the Veteran's spouse testified that when the Veteran returned from service he was "a different Veteran," explaining that he used to be friendly and loving toward his children, but that when he returned from active duty service he became angry easily and exhibited an exaggerated startle response.  His spouse also indicated that the Veteran would tell others he was "fine," when he really was not.  Furthermore, his spouse stated that the Veteran did not have friends anymore because of the way he would answer or address them.  

The Veteran and his wife have claimed the Veteran has been unable to establish and maintain effective relationships following the initial denial of his claim.  While the Board acknowledges that the Veteran has reported experiencing psychiatric symptoms since service and that those symptoms have caused some level of impairment, the evidence does not suggest that his symptoms have risen to the level of causing significant distress or impairment in functioning.  As a lay person, the Veteran is competent to report the symptoms he experiences, however, he does not have the requisite medical training, experience, or education to relate his symptoms to the specific diagnostic criteria for mental disorders or to diagnose himself with a particular mental disorder.  See 38 C.F.R. § 3.159(a); see also Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.

All conflicting evidence of record has been addressed and the Board finds the June 2014 VA examiner's medical examination is adequate and the accompanying opinion is probative.  Based on the foregoing, the Board finds service connection for an acquired psychiatric disorder, diagnosed as other specified trauma and stressor related disorder and unspecified depressive disorder, is warranted.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bladder cancer is granted.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as other specified trauma and stressor related disorder and unspecified depressive disorder, is granted.


REMAND

The Veteran claims he has hypertensive kidney disease due to bladder cancer.  The Veteran has not yet been afforded a VA examination with regard to this claim.  As evidence of record demonstrates he has a current diagnosis of hypertensive kidney disease, the instant decision has granted service connection for bladder cancer, and because the Board is precluded from making its own medical determinations, the Board finds a remand is required to afford the Veteran a VA examination and to obtain an opinion as to the etiology of his hypertensive kidney disease.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain all VA treatment records for the Veteran dated from August 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine whether any hypertensive kidney disease found is related to his military service or to his now service-connected bladder cancer.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed hypertensive kidney disease is at least as likely as not (50 percent probability or more) due to the Veteran's active duty service, to include as due to exposure to Agent Orange; and

* If the above opinion is negative, then the examiner is asked to address whether any currently or previously diagnosed hypertensive kidney disease is at least as likely as not (50 percent probability or more) due or aggravated by the Veteran's service-connected bladder cancer.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


